         Case 1-19-40820-cec             Doc 192         Filed 11/12/19   Entered 11/12/19 18:25:03




ARCHER & GREINER, P.C.                                                    Hearing Date: November 13, 2019
630 Third Avenue                                                          Hearing Time: 2:30 P.M.
New York, New York 10017
Tel: (212) 682-4940
Allen G. Kadish
Harrison H.D. Breakstone
Email: akadish@archerlaw.com
        hbreakstone@archerlaw.com

Counsel for Park Monroe Housing Development
Fund Corporation, Northeast Brooklyn Partnership
and 984-988 Greene Avenue Housing Development
Fund Corporation, Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                                    Chapter 11

PARK MONROE HOUSING DEVELOPMENT                                           Case No. 1-19-40820 (CEC)
  FUND CORPORATION, et al.,                                               (Jointly Administered)

               Debtors.

----------------------------------------------------------x

                                   NOTICE OF AGENDA OF MATTERS
                                    SCHEDULED FOR HEARING ON
                                    NOVEMBER 13, 2019 AT 2:30 P.M.

                                        MATTER                                                STATUS

1. Amended Chapter 11 Plan of Northeast Brooklyn Partnership                           Confirmation Hearing
   [Docket No. 177]                                                                    Going Forward; No
                                                                                       Objections Filed.
           Related Documents:

           Amended Disclosure Statement in Support of Chapter 11 Plan
           of Northeast Brooklyn Partnership [Docket No. 176]

           Order (i) Approving Amended Disclosure Statement; (ii)
           Approving Form and Manner of Notices and Ballots; (iii)
           Approving Solicitation Materials and Solicitation Procedures;
           (iv) Fixing a Record Date and Establishing Deadlines; (v)
           Approving Seller Protections; and (vi) Scheduling Hearing on
           Confirmation of Amended Plan [Docket No. 178]
    Case 1-19-40820-cec         Doc 192     Filed 11/12/19     Entered 11/12/19 18:25:03




                               MATTER                                              STATUS

        Affidavit of Service of Solicitation Package to all known holders
        of Class 4 Claims, filed on behalf of Northeast Brooklyn
        Partnership [Docket No. 181]

        Affidavit of Service of Solicitation Packages filed on behalf of
        Northeast Brooklyn Partnership [Docket No. 182]

        Northeast Brooklyn Partnership’s Memorandum of Law in
        Support of Confirmation of Amended Chapter 11 Plan [Docket
        No. 188]

        Declaration of Jeffrey E. Dunston in Support of Confirmation of
        Amended Chapter 11 Plan of Northeast Brooklyn Partnership
        [Docket No. 189] and Exhibit A to Declaration of Jeffrey E.
        Dunston in Support of Confirmation of Amended Chapter 11
        Plan of Northeast Brooklyn Partnership [Docket No. 190]

        Certification of Balloting [Docket No. 191]

2. Motion of Park Monroe Housing Development Fund Corporation,              Interim Order
   Northeast Brooklyn Partnership, and 984-988 Greene Avenue                submitted on agreed
   Housing Development Fund Corporation for Interim and Final               basis. Proposed final
   Orders (i) Authorizing the Use of Cash Collateral, (ii) Granting         hearing scheduled for
   Adequate Protection, and (iii) Scheduling a Final Hearing [Docket        December 11, 2019 at
   No. 22]                                                                  2:00 p.m.

        Objections:

        Tenants’ Limited Objection to Debtors’ Cash Collateral Motion
        [Docket No. 43]

        Objection of City of New York to Debtors’ Motions for Interim
        and Final Orders Authorizing Use of Cash Collateral, Granting
        Adequate Protection and Scheduling a Final Hearing [Docket
        No. 44]

        Supplement to Tenants’ Limited Objection to Debtors’ Cash
        Collateral Order [Docket No. 69]




                                                2
        Case 1-19-40820-cec         Doc 192     Filed 11/12/19    Entered 11/12/19 18:25:03




                                   MATTER                                           STATUS

              Response:

              Debtors’ Response to the Objections of the Objecting Tenants
              and the City of New York to Debtors’ Motion, for Interim and
              Final Orders (i) Authorizing the Use of Cash Collateral, (ii)
              Granting Adequate Protection, and (iii) Scheduling a Final
              Hearing [Docket No. 47]

3. Status Conference                                                          Going Forward


Dated: New York, New York                        ARCHER & GREINER, P.C.
       November 12, 2019

                                                 By:    s/ Allen G. Kadish
                                                     Allen G. Kadish
                                                     Harrison H.D. Breakstone
                                                 630 Third Avenue
                                                 New York, New York 10017
                                                 Tel: (212) 682-4940
                                                 Email: akadish@archerlaw.com
                                                        hbreakstone@archerlaw.com

                                                 Counsel for Park Monroe Housing Development
                                                 Fund Corporation, Northeast Brooklyn Partnership
                                                 and 984-988 Greene Avenue Housing Development
                                                 Fund Corporation, Debtors and Debtors-in-Possession




217603849v1




                                                    3
